Citation Nr: 0514028	
Decision Date: 05/23/05    Archive Date: 06/01/05

DOCKET NO.  04-36 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	The American Legion 


ATTORNEY FOR THE BOARD

D. A. Saadat


REMAND

The veteran had active military service from September 1962 
to September 1964.  

This case comes to the Board of Veterans' Appeals (Board) 
from a September 2003 rating decision.  The veteran filed a 
notice of disagreement in December 2003, the RO issued a 
statement of the case in September 2004, and the veteran 
perfected his appeal in October 2004.  The appeal is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.

In a December 2004 written statement, the veteran asked to 
testify at the RO before a veterans law judge.  In a March 
2005 written statement, he asked instead that a video 
conference hearing be scheduled at the RO.  

Accordingly, the Board REMANDS this case for the following:

Schedule the veteran for a 
videoconference hearing before a veterans 
law judge.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

Expeditious handling is required of all claims remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (CAVC).  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes); see also M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2004).  Only a decision of 
the Board is appealable to the CAVC.  38 U.S.C.A. § 7252 
(West 2002).


